 

 

 

 

Case 7:19-mj-03126 Document 1 Filed on 12/21/19 in TXSD Page 1 of 1

 

 

United Sta istri
AO 91 (Rev 8/01) _Criminel Complaint Souther Bit of ae
United States District Court DEC 2° 2013

SOUTHERN DISTRICT OF
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA
Vv. CRIMINAL COMPLAINT
Kevin Estuardo Beletzuy-Diaz
Case Number: M-19-3126-M
IAE YOB: 1992
Guatemala
(Name and Address of Defendant)

I, the undersigned complainant being duly swom state the following is true and correct to the best of my

 

knowledge and belief. On or about December 20, 2019 in Starr County, in
the Southern District of . Texas

 

(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and
thereafter was found near Rio Grande City, Texas, within the Southern District of Texas, the Attorney General of the United States
and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into
the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)

I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:
Kevin Estuardo Beletzuy-Diaz was encountered by Border Patrol Agents near Rio Grande City, Texas on December 20, 2019. The investigating
agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered the
United States on December 20, 2019, near Rio Grande City, Texas. Record checks revealed the defendant was formally deported/excluded from the
United States on July 31, 2019 through Phoenix, Arizona. Prior to deportation/exctusion the defendant was instructed not to return to the United

States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On June 21, 2019 the defendant was
convicted of Child Cruelty and sentenced to seventy-nine (79} days confinement and four (4) years probation.

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on December 21, 2019.

Continued on the attached sheet and made a part of this complaint: [_|ves [X|No

Submitted by reliable alectranic meant, sworn to and attested
telephonically per Fed. R. Cr.P.4.1, and probable cause found on:

1S! Mickel Gonzalez

 

Signature of Complainant

Mickel Gonzalez

 

December 21, 2019 12:02 p.m. Printed Name of Complainant

Pate (2 La. Oar
Peter E Ormsby _ _U.S. Magistrate Judge Z

 

Name and Title of Judicial Officer Signature of Judicial Officer
